795 F.2d 368
43 Fair Empl. Prac. Cas. (BNA) 1648
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Appellee,v.OCEAN CITY POLICE DEPARTMENT, Appellant.Patricia A. DIXON, Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION, Appellee,andEqual Employment Opportunity Commission and Equal EmploymentAdvisory Council, Amici Curiae.
Nos. 85-1798, 85-2033.
United States Court of Appeals,Fourth Circuit.
July 9, 1986.

1
Prior Reports:  787 F.2d 943, 955.

ORDER

2
The appellant's petition for rehearing and suggestion for rehearing in banc in case No. 85-1798 were submitted to this Court.  In a requested poll of the Court, Judges Russell, Widener, Phillips, Murnaghan, Ervin, Chapman and Wilkinson voted to rehear No. 85-1798 in banc;  and Chief Judge Winter, Judges Hall and Sprouse voted against rehearing the case in banc.  A majority of judges having voted to grant rehearing in banc,


3
IT IS ORDERED that rehearing in banc is granted.


4
IT IS FURTHER ORDERED that No. 85-1798 shall be calendared for argument at the October session of Court.


5
In No. 85-2033, Judge Widener and Judge Hall voted to deny the EEOC's motion for leave to intervene and file a petition for rehearing and suggestion for rehearing in banc.  Judge Haynsworth voted to grant the motion for leave to intervene, but voted to deny the petition for rehearing.


6
Entered at the direction of Judge Hall.